
	
		III
		110th CONGRESS
		2d Session
		S. RES. 442
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2008
			Mr. Casey (for himself,
			 Mr. Specter, and
			  Mr. Leahy) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the life of A. Leon
		  Higginbotham, Jr.
	
	
		Whereas the late A. Leon Higginbotham, Jr., dedicated his
			 life to eliminating racial barriers in the society of the United States;
		Whereas, having grown up during the Great Depression and
			 the era of Jim Crow laws, A. Leon Higginbotham, Jr., overcame a childhood
			 marked by economic hardship and segregation;
		Whereas, having personally experienced the effects of
			 racism, A. Leon Higginbotham, Jr., sought an education and career in law during
			 which he fought institutionalized racism in the United States judicial
			 system;
		Whereas A. Leon Higginbotham, Jr., began his legal career
			 as a law clerk to Justice Curtis Bok of the Superior Court of Pennsylvania and
			 soon became the youngest and first African-American Assistant District Attorney
			 in the city of Philadelphia;
		Whereas, in 1954, when African Americans were largely
			 excluded from professional opportunities, A. Leon Higginbotham, Jr., became a
			 founding member of Norris, Schmidt, Green, Harris, & Higginbotham, the
			 first African-American law firm in Philadelphia;
		Whereas, while still in private practice, A. Leon
			 Higginbotham, Jr., served as Special Deputy Attorney General for the
			 Commonwealth of Pennsylvania, Special Hearing Officer in the Department of
			 Justice, President of the Philadelphia chapter of the National Association for
			 the Advancement of Colored People, a member of the Executive Board of the
			 Governor’s Committee of One Hundred for Better Education, Commissioner of the
			 Pennsylvania Fair Employment Practices Commission, Commissioner of the
			 Pennsylvania Human Rights Commission, and a member of the board of directors
			 for various legal, political, and nonprofit organizations within
			 Pennsylvania;
		Whereas, having been appointed by President John
			 Fitzgerald Kennedy to the Federal Trade Commission in 1962, A. Leon
			 Higginbotham, Jr., became not only the first African American to serve on a
			 Federal regulatory commission but also the youngest person to be named as a
			 Commissioner of the Federal Trade Commission;
		Whereas, having recognized A. Leon Higginbotham, Jr.’s
			 gifts as both a lawyer and a public servant, both President Kennedy and
			 President Lyndon Baines Johnson nominated A. Leon Higginbotham, Jr., as a
			 Federal judge on the United States District Court for the Eastern District of
			 Pennsylvania;
		Whereas, upon confirmation as a Federal judge at the age
			 of 35, A. Leon Higginbotham, Jr., became the youngest person appointed to the
			 United States District Court for the Eastern District of Pennsylvania and one
			 of the youngest ever appointed to a Federal bench;
		Whereas, in his role as a Federal judge, A. Leon
			 Higginbotham, Jr., served as a mentor to numerous young attorneys, affording
			 them the opportunity to gain critical exposure to the legal profession;
		Whereas A. Leon Higginbotham, Jr., played an extraordinary
			 role in the civil rights movement as an advisor to President Johnson after the
			 tragic assassination of Dr. Martin Luther King, Jr., and as a member of the
			 National Commission on Causes and Prevention of Violence;
		Whereas, as the first African-American member of the Yale
			 University Board of Trustees, A. Leon Higginbotham, Jr., successfully fought to
			 allow women to enroll as undergraduates in Yale College;
		Whereas, in 1977, President Jimmy Carter acknowledged A.
			 Leon Higginbotham Jr.’s work as both a judge and a scholar and appointed him to
			 the United States Court of Appeals for the Third Circuit;
		Whereas A. Leon Higginbotham, Jr,. sat on the Court of
			 Appeals for 16 years and served as Chief Judge from 1989 until 1991 and as
			 Senior Judge through the completion of his public career in 1993;
		Whereas, through his rulings and subsequent writing, A.
			 Leon Higginbotham, Jr., vigorously fought racial bias and prejudice;
		Whereas, upon retirement from the bench, A. Leon
			 Higginbotham, Jr., became the Public Service Jurisprudence Professor at Harvard
			 University, dedicating the remainder of his life to educating and empowering
			 future generations to continue the pursuit of equal justice under the
			 law;
		Whereas, A. Leon Higginbotham, Jr., served as the chairman
			 of an American Bar Association panel that in 1993 issued the landmark report
			 America’s Children at Risk: A National Agenda for Legal Action,
			 studying the status of children in the society and legal system of the United
			 States;
		Whereas, in 1993, A. Leon Higginbotham, Jr., served as
			 counsel to the law firm of Paul, Weiss, Rifkind, Wharton, & Garrison, where
			 he litigated a host of pro bono matters, including voting rights in Louisiana,
			 and advocated free elections in South Africa;
		Whereas, A. Leon Higginbotham, Jr., brought his passion
			 for equal justice into the international arena as a consultant to the President
			 of South Africa, Nelson Mandela, on the formation of the Constitution of South
			 Africa, and as an advocate for grass roots democracy education in South
			 Africa;
		Whereas, in 1995, A. Leon Higginbotham, Jr., continued his
			 commitment to public service when appointed by President William Jefferson
			 Clinton to the United States Commission on Civil Rights;
		Whereas, as an author and contributor to more than 100
			 publications and academic works, A. Leon Higginbotham, Jr., left a legacy as a
			 renowned scholar of racial and social justice issues in the United
			 States;
		Whereas, A. Leon Higginbotham, Jr.’s critically acclaimed
			 historical works, including In the Matter of Color: The Colonial
			 Period, published in 1978, and Shades of Freedom: Racial
			 Politics and Presumptions in the American Legal Process, published in
			 1996, continue to provide invaluable insight into the history of race relations
			 in the United States;
		Whereas, as a sought-after public speaker, after his
			 retirement A. Leon Higginbotham, Jr., delivered more than 100 speeches annually
			 to motivate the next generation of people in the United States to continue the
			 fight for racial justice;
		Whereas A. Leon Higginbotham, Jr., received numerous
			 honors and awards during his lifetime, including the Presidential Medal of
			 Freedom, the Raoul Wallenberg Humanitarian Award, the National Association for
			 the Advancement of Colored People Spingarn Medal, the American Civil Liberties
			 Union Medal, the Lifetime Achievement Award from the Philadelphia Bar
			 Association, the Silver Gavel Award from the American Bar Association,
			 America’s Ten Outstanding Young Men of 1963 from the United States Junior
			 Chamber of Commerce, and honorary degrees from more than 60 universities;
			 and
		Whereas A. Leon Higginbotham, Jr.’s work as an esteemed
			 jurist, scholar, and public servant helped transform the Nation’s perception of
			 race: Now, therefore, be it
		
	
		That the Senate—
			(1)commemorates the
			 life of the late A. Leon Higginbotham, Jr.;
			(2)salutes the
			 lasting legacy of A. Leon Higginbotham, Jr.’s achievements; and
			(3)encourages the
			 continued pursuit of A. Leon Higginbotham, Jr.’s vision of eliminating racial
			 prejudice from all aspects of our society.
			
